Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A vehicular interior rearview mirror assembly” including the specific arrangement for “wherein said spring element flexes to adjust an angle of said principal mirror casing portion and said electrochromic reflective element relative to said pivotable mirror casing portion of said mirror casing” as set forth in the claimed combination(s).
With respect to claims 2-12, these claims depend on claim 1 and are allowable at least for the reasons stated supra.	
Regarding claim 13, the prior art does not teach or suggest “A vehicular interior rearview mirror” including the specific arrangement for “wherein said pivotable mirror casing portion of said mirror casing pivots relative to said principal mirror casing portion and said electrochromic reflective element by resiliently flexing at the upper portion of said pivotable mirror casing portion that is integrally joined with said principal mirror casing portion at the upper region of said principal mirror casing portion” as set forth in the claimed combination(s).
With respect to claims 14-17, these claims depend on claim 13 and are allowable at least for the reasons stated supra.
Regarding claim 18, the prior art does not teach or suggest “A vehicular interior rearview mirror assembly” including the specific arrangement for “wherein said pivotable mirror casing portion of said mirror casing comprises a pivot element that adjustably attaches at said mirror mount; and wherein said spring element flexes to adjust an angle of said principal mirror casing portion and said electrochromic reflective element relative to said pivotable mirror casing portion of said mirror casing” as set forth in the claimed combination(s).
With respect to claims 19-23, these claims depend on claim 18 and are allowable at least for the reasons stated supra.
	The above finding is consistent with those of the parent case 15/203839 now US patent 10538201, upon which this Continuation relies. Moreover, the invention of the present application is a different species than that of the parent case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0084480.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872